      Case 2:18-cv-01545-SPL Document 131 Filed 08/16/21 Page 1 of 8




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                               )     No. CV-18-01545-PHX-SPL
      Christopher Walsh,
 9                                               )
                                                 )
                        Plaintiff,               )     ORDER
10                                               )
      vs.
11                                               )
                                                 )
      LG Chem America, et al.,                   )
12                                               )
13                      Defendants.              )
                                                 )
14                                               )

15   I.     BACKGROUND
16          On November 18, 2016, Plaintiff Christopher Walsh was out to dinner when two
17   batteries from a vaping device in his right pocket exploded causing him serious burns.
18   (Doc. 105 at 3-4). Plaintiff’s then-girlfriend testified that the subject batteries were still in
19   Plaintiff’s pocket when they arrived at the hospital to treat his burns, but that she put the
20   batteries in a garbage bag along with other destroyed belongings for the nurses to throw
21   away. (Doc. 105 at 4). Additionally, once Plaintiff let the hospital and met with his attorney,
22   Defendant alleges Plaintiff allowed his expert to inspect the keys that were in his pocket
23   but thereafter disposed of them before Defendant’s expert could examine them. (Doc. 121
24   at 3-4).
25          Before the Court is Defendant Oueis Gas, Inc.’s Motion to Dismiss or Alternatively
26   for an Adverse Instruction Based on Plaintiff’s Spoliation of Evidence (Doc. 105). For the
27   foregoing reasons, the Court will grant the motion to the extent Oueis Gas seeks an adverse
28   instruction.
       Case 2:18-cv-01545-SPL Document 131 Filed 08/16/21 Page 2 of 8




 1   II.    LEGAL STANDARD
 2          “A party seeking sanctions for spoliation of evidence must prove the following
 3   elements: (1) the party having control over the evidence had an obligation to preserve it
 4   when it was destroyed or altered; (2) the destruction or loss was accompanied by a culpable
 5   state of mind; and (3) the evidence that was destroyed or altered was relevant to the claims
 6   or defenses of the party that sought the discovery of the spoliated evidence.” Surowiec v.
 7   Capital Title Agency, Inc., 790 F. Supp. 2d. 997, 1005 (D. Ariz. 2011). The third element
 8   is not at issue with respect to the batteries, but is at issue with the keys.
 9          “In diversity cases, state law determines a party’s duty to preserve evidence that is
10   outcome-determinative, but federal rules govern sanctions for breach of that duty.” State
11   Farm Fire & Cas. Co. v. Broan Mfg. Co., 523 F. Supp. 2d 992, 995 (D. Ariz. 2007) (citing
12   Allstate Ins. Co. v. Sunbeam Corp., 53 F.3d 804, 806 (7th Cir. 1995). Under Arizona law,
13   litigants must preserve evidence which they know or should know is relevant to an action
14   or is reasonably likely to be requested during discovery. Souza v. Fred Carries Contracts,
15   Inc., 191 Ariz. 247, 955 P.2d 3, 6 (1997). Courts in the Ninth Circuit “generally agree” that
16   “as soon as a potential claim is identified, a litigant is under a duty to preserve evidence
17   which it knows or reasonably should know is relevant to the action.” Apple Inc. v. Samsung
18   Elecs. Co., 888 F. Supp. 2d 976, 991 (N.D. Cal. 2012) (quoting In re Napster, Inc.
19   Copyright Litig., 462 F. Supp. 2d 1060, 1067 (N.D. Cal. 2006)).
20          Sanctions in the Ninth Circuit are left to the broad discretion of the district courts
21   “to make discovery and evidentiary rulings conducive to the conduct of a fair and orderly
22   trial.” Unigard Sec. Ins. Co. v. Lakewood Eng'g & Mfg. Corp., 982 F.2d 363, 368 (9th
23   Cir.1992); see also Glover v. BIC Corp., 6 F.3d 1318, 1329 (9th Cir. 1993) (“A federal trial
24   court has the inherent discretionary power to make appropriate evidentiary rulings in
25   response to the destruction or spoliation of relevant evidence.”).
26   ///
27   ///
28   ///


                                                     2
      Case 2:18-cv-01545-SPL Document 131 Filed 08/16/21 Page 3 of 8




 1   III.   DISCUSSION
 2          A. Batteries
 3               i. Duty to Preserve
 4          Because Arizona law does not impose a duty on third parties to preserve evidence,
 5   the Court cannot impose spoliation sanctions based on Plaintiff’s ex-girlfriend’s failure to
 6   preserve the batteries. Lips v. Scottsdale Healthcare Corp., 224 Ariz. 266, 267, ¶ 11, 229
 7   P.3d 1008, 1009 (2010) (declining to recognize the tort of negligent third-party spoliation
 8   because “[c]ourts have not recognized a general duty to exercise reasonable care for the
 9   purely economic well-being of others, as distinguished from their physical safety or the
10   physical safety of their property”).
11          Additionally, Oueis Gas fails to provide, nor is the Court aware of, any Arizona law
12   holding that an attorney’s failure to preserve evidence is imputable to the plaintiff for
13   spoliation sanctions. There is federal law on the issue. See Jordan v. Ford Motor Co., No.
14   2:09-CV-0865-HRH, 2010 WL 11627610, at *3 (D. Ariz. Apr. 19, 2010) (relying on
15   Fourth Circuit law) (“Plaintiff’s counsel’s failure to take any steps to preserve the Escort
16   is imputable to plaintiff.”). But Plaintiff clarified at oral argument, and Oueis Gas did not
17   dispute, that he did not retain his lawyer until two weeks after the batteries were discarded.
18          Plaintiff surely had access to and control over the contents of his pockets and, as the
19   plaintiff in this case, had a duty to preserve them as soon as the explosion occurred. Apple
20   Inc., 888 F. Supp. at 991. However, the main issue regarding whether Plaintiff can be liable
21   for the spoliation of the batteries centers around whether he had a culpable state of mind,
22   which will be addressed below.
23              ii.     Culpable State of Mind
24          Plaintiff alleges he should not be held liable for spoliation because he was “on
25   intravenous Versed and a high dose of Fentanyl, with the hospital staff cutting the burned
26   flesh from his legs with a scalpel, going in and out of consciousness.”(Doc. 109 at 2).
27   Plaintiff does not provide any caselaw indicating that a party does not have a duty to
28   preserve evidence while incapacitated at the hospital. However, as explained above, “[a]


                                                   3
         Case 2:18-cv-01545-SPL Document 131 Filed 08/16/21 Page 4 of 8




 1   party seeking sanctions for spoliation of evidence must prove . . . the destruction or loss
 2   was accompanied by a culpable state of mind.” Surowiec, 790 F. Supp. 2d at 1005.
 3           “Courts have not been uniform in defining the level of culpability—be it negligence,
 4   gross negligence, willfulness, or bad faith—that is required before sanctions are
 5   appropriate.” Id. at 1006 (internal quotation and citation omitted). “Nor is there consensus
 6   as to how the level of culpability is to be determined, or what prejudice, if any, may be
 7   presumed from culpable conduct.” Id. at 1006–07. However, it is clear that “[a]n allegedly
 8   spoliating party’s culpability must be determined case-by-case.” Id. at 1007; see also Al
 9   Otro Lado, Inc. v. Wolf, No. 317CV02366BASKSC, 2021 WL 631789, at *5 (S.D. Cal.
10   Feb. 18, 2021) (“The required culpable state of mind includes negligence.”) (internal
11   quotations and citation omitted).
12           Plaintiff was negligent in this case when he allowed the batteries to be discarded.
13   “To establish negligence, the courts focus on whether or not the caretaker of the evidence
14   can foresee possible harm to the [other party] if the evidence is destroyed.” Bravo v.
15   Foremost Ins. Group, No. C94–20467 RPA, 1994 WL 570643, at *4 (N.D. Cal. Oct. 11,
16   1994). Here, Plaintiff had retained a lawyer when he was in the hospital. (Doc. 105-1
17   at 16).1 Plaintiff could have and should have foreseen harm to Oueis Gas if the batteries
18   were destroyed in light of how central they are to Plaintiff’s theories of the case. A
19   reasonable person in Plaintiff’s situation would have preserved the batteries.
20               iii.   Appropriate Sanction
21           “The negligent spoliation of evidence may still be sanctionable where it results in
22   prejudice to the opposing party because each party should bear the risk of its own
23   negligence.” Net-Com Servs., Inc. v. Eupen Cable USA, Inc., No. CV 11-2553 JGB SSX,
24   2013 WL 4007785, at *3 (C.D. Cal. Aug. 5, 2013) (internal citations and quotations
25
26   1
       Plaintiff clarified at oral argument that he later retained new counsel several weeks after
27   his hospitalization. However, the fact that he had an attorney while in the hospital at all is
     relevant to show he was aware of impending litigation and, therefore, aware that the
28   batteries would be necessary for Oueis Gas’s defense.

                                                   4
      Case 2:18-cv-01545-SPL Document 131 Filed 08/16/21 Page 5 of 8




 1   omitted). Additionally, spoliation sanctions should be proportionate to the prejudice cause
 2   to the other party. See, e.g., Al Otro Lado, Inc. v. Wolf, No. 317CV02366BASKSC, 2021
 3   WL 631789, at *7 (S.D. Cal. Feb. 18, 2021) (“[A]lthough defendants negligently spoliated
 4   relevant evidence, the Court finds that plaintiffs’ requested adverse-inference sanctions are
 5   disproportional to the prejudice caused by the spoliation.”); Apple Inc. v. Samsung Elecs.
 6   Co., 888 F. Supp. 2d 976, 994-95 (N.D. Cal. 2012) (finding “strong adverse inference
 7   instruction” was not warranted where prejudice to opposing party was minimal). “Other
 8   courts considering whether loss of evidence merits an instruction allowing an adverse
 9   inference generally require evidence of either bad faith or intentional destruction.” Smyser
10   v. City of Peoria, 215 Ariz. 428, 440, 160 P.3d 1186, 1198 (Ct. App. 2007). However, in
11   Smyser, the Arizona Court of Appeals held that “when no evidence shows intentional or
12   bad faith destruction of evidence, particularly when Catherine had other means to establish
13   what the strips likely would have revealed, a spoliation instruction was not mandatory and
14   the failure to give it was not reversible error.” Id. (emphasis added). The court did not hold,
15   however, that a spoliation instruction would not be appropriate under some
16   circumstances—particularly where the evidence destroyed is central to the case.
17          Here, Plaintiff’s failure to preserve the contents of his pockets likely does not rise
18   to the level of intentional or bad faith destruction. However, his failure to preserve the
19   batteries was at least negligent, as explained above. Furthermore, the batteries are central
20   to disproving Plaintiff’s arcing theory. Without the batteries, Defendant will face
21   significant challenges in defending against Plaintiff’s theories of what caused the
22   explosion. When asked at oral argument what other evidence Plaintiff had to show
23   causation, Plaintiff pointed only to the video tape of the explosion, Plaintiff’s testimony
24   that he had keys and batteries in his pocket, and the keychain that he had in his pocket. But
25   none of this evidence adequately substitutes the actual batteries in this case.
26          At oral argument, Plaintiff argued that, as a matter of law, the batteries (and keys,
27   which will be addressed below) are not necessary to proving or disproving their causation
28   theories because they had burned up badly in the explosion. Plaintiff cited Dietz v. Waller,


                                                   5
      Case 2:18-cv-01545-SPL Document 131 Filed 08/16/21 Page 6 of 8




 1   141 Ariz. 107, 109, 685 P.2d 744, 746 (1984) and Rocky Mountain Fire & Cas. Co. v.
 2   Biddulph Oldsmobile, 131 Ariz. 289, 291, 640 P.2d 851, 853 (1982). In Dietz, a boat had
 3   burned up and the owner sued the maker of the boat under strict liability. The Arizona
 4   Supreme Court held that plaintiffs “must be permitted to rely upon circumstantial evidence
 5   alone in strict liability cases, because it is unrealistic to expect them to otherwise be able
 6   to prove that a particular product was sold in a defective condition.” Dietz, 141 Ariz. at
 7   110. The decision did not deal with spoliation. Similarly, the court in Rocky Mountain Fire
 8   explained that “[t]he plaintiffs must be permitted to rely upon circumstantial evidence
 9   alone” because “[t]here will seldom be a case based upon strict liability where a person
10   will be able to testify from his personal knowledge that a particular product was sold in a
11   certain defective condition.” 131 Ariz. at 292. Again, the decision did not discuss the
12   spoliation of evidence.
13          The spoliation analysis requires the Court to consider prejudice to the defendants in
14   light of the missing evidence. Defendant Ouis Gas will be significantly prejudiced by the
15   absence of the batteries, even if they could also rely on circumstantial evidence to put on
16   their defense. The Court therefore finds that sanctions are warranted based on Plaintiff’s
17   failure to preserve the batteries.
18          Because Plaintiff’s spoliation of the batteries was merely negligent, the Court finds
19   that dismissal would be too harsh of a sanction. Anheuser–Busch, Inc. v. Natural Beverage
20   Distributors, 69 F.3d 337, 348 (9th Cir. 1995) (explaining that, for dismissal to be proper,
21   the conduct to be sanctioned must be due to willfulness, fault, or bad faith.). Accordingly,
22   the Court will read a limiting instruction to the jury regarding the absence of the batteries.
23          “[C]ourts have formulated adverse inference instructions that range in their level of
24   severity.” Apple Inc. v. Samsung Elecs. Co., 881 F. Supp. 2d 1132, 1150 (N.D. Cal. 2012).
25   The degree of harshness should be dictated by the “nature of the spoliating party's
26   conduct—the more egregious the conduct, the more harsh the sanction.” Pension Comm.
27   of Univ. of Montreal Pension Plan v. Banc of Am. Sec., 685 F. Supp. 2d 456, 470 (S.D.N.Y.
28   2010) (abrogated on other grounds). Because Plaintiff’s spoliation was merely negligent,


                                                   6
      Case 2:18-cv-01545-SPL Document 131 Filed 08/16/21 Page 7 of 8




 1   the Court will not instruct the jury to infer that the batteries were favorable to Oueis Gas’s
 2   position. Instead, the instruction, included at the end of this Order, will merely explain that
 3   Plaintiff failed to preserve evidence which has prejudiced Oueis Gas’s ability to defend
 4   itself in this litigation. The parties can argue, and the jury can decide, the extent to which
 5   the evidence would have been necessary to prove Plaintiff’s claims in this case.
 6          B. Keys
 7               i.   Duty to Preserve
 8          As explained above, Plaintiff had a duty to preserve the contents of his pockets,
 9   including the keys.
10               i.   Relevance to the Litigation
11          Unlike the batteries, it is disputed what relevance the keys have to the litigation.
12   Plaintiff’s only argument on this point is that Oueis Gas delayed bringing the prejudice of
13   the keys’ spoliation to the Court’s attention. Specifically, Plaintiff points out that that
14   nowhere does Oueis Gas’s expert’s opinion about how loss of evidence interfered with a
15   proper forensic examination does it mention the keys, and that Oueis Gas did not mention
16   the keys until the instant Motion to Dismiss. (Doc. 109 at 9). However, just because Oueis
17   Gas waited until the instant motion to assert that the keys are relevant to the claims and
18   defenses in this case does not make it untrue. In fact, Plaintiff alleges that Defendants
19   “fail[ed] to design the battery to adequately guard against shorting when it comes to contact
20   with meta objects.” (Doc. 30 at ¶ 16). Obviously, the metal objects in Plaintiff’s pocket at
21   the time of the explosion are highly relevant to Plaintiff’s claims.
22              ii.   Culpable State of Mind
23          There were three keys on the keychain at the time of the explosion: a mailbox key,
24   an apartment key, and a Volkswagen key. (Doc. 109 at 8-9). Plaintiff concedes that he
25   turned the mailbox and apartment keys into his apartment years ago, and turned over the
26   Volkswagen key when he sold it during the same period. (Doc. 108 at 9). However, Oueis
27   Gas provides no evidence that Plaintiff’s disposal of the keys was done intentionally to
28   harm its ability to defend this lawsuit. Although Oueis Gas argues Plaintiff allowed his


                                                    7
      Case 2:18-cv-01545-SPL Document 131 Filed 08/16/21 Page 8 of 8




 1   expert to inspect the keys before discarding them, the evidence does not support this
 2   accusation. Plaintiff’s expert merely testified that the keychain he inspected had some keys
 3   on it. (Doc. 121 at 3-4). However, when asked about the keys, Plaintiff testified that the
 4   keys his expert saw were not the same keys that were in his pocket at the time of the
 5   accident. The evidence supports this, because the keys examined by the Plaintiff’s expert
 6   had a Mercedes key fob attached to it, and not keys to a Volkswagen. The Court finds that
 7   Plaintiff’s failure to preserve the keys constitutes negligence. Similar to the instruction for
 8   the batteries, because the failure to preserve the keys is based on negligence, the Court will
 9   give a limited adverse instruction. The instruction will read:
10                  Plaintiff Christopher Walsh has failed to prevent the
11                  destruction of relevant evidence for Defendant Oueis Gas’s use
                    in this litigation. This is known as the “spoliation of evidence.”
12                  I instruct you, as a matter of law, that Plaintiff failed to preserve
13                  this evidence after his duty to preserve arose. The failure to
                    preserve the evidence has prejudiced Oueis Gas’s ability to
14                  defend itself in this litigation. Whether this finding is important
15                  to you in reaching a verdict in this case is for you to decide.
                    You may choose to find it determinative, somewhat
16                  determinative, or not at all determinative in reaching your
                    verdict.
17
18   Accordingly,

19          IT IS ORDERED that Defendant Oueis Gas’s Motion to Dismiss or Alternatively

20   for an Adverse Instruction Based on Plaintiff’s Spoliation of Evidence (Doc. 105) is

21   granted to the extent stated in this Order.

22          Dated this 16th day of August, 2021.

23
24                                                        Honorable Steven P. Logan
                                                          United States District Judge
25
26
27
28

                                                     8
